 

Monaker Group, Inc. 8-K [mkgi-8k_102518.htm]

 

Exhibit 10.1

 



EMPLOYMENT
AGREEMENT

 

This Employment Agreement (this “Agreement”) is entered into this 31st day of
October 2018, to be effective as of the 1st day of November 2018 (the “Effective
Date”), by and between Monaker Group, Inc. (the “Company”), and William Kerby
(“Executive”). This Agreement supersedes and replaces an employment agreement
dated on or around October 15, 2006.

 

WITNESSETH:

 

WHEREAS, the Executive desires to serve as the Chief Executive Officer and Vice
Chairman of the Board of the Company; and

 

WHEREAS, the Company wishes to assure itself of the services of Executive as the
Vice Chairman of the Board and Chief Executive Officer of the Company for the
period provided in this Agreement, and Executive is willing to perform services
for the Company for such period, upon the terms and conditions hereinafter
provided.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto hereby agree as follows:

 

1. Term.

 

The term of employment under this Agreement shall commence and this Agreement
shall be effective as of the Effective Date, and shall continue from
month-to-month thereafter until terminated by either party with thirty (30)
days’ prior written notice unless sooner terminated in accordance with the terms
hereof (the “Term”). Should the Company notice the Executive of termination of
the Agreement (other than as a result of death, Disability or Cause as specified
in Section 5(a) or (b)), the Executive shall be entitled to the benefits as
outlined herein in Section 5(c).

 

2. Employment; Duties.

 

During the Term, Executive shall be employed by Company, and the Executive shall
serve as the Company’s Chief Executive Officer and Vice Chairman of the Board
and shall have such duties, responsibilities and authority as shall be
consistent with those positions. Executive shall use his best efforts to set the
strategies and vision of the Company which becomes the direction that the
Company will pursue by forming the necessary partnerships and hire the
appropriate teams to execute the strategies and vision, with such strategies and
vision subject, where applicable, to the consent of the Board of Directors.
Executive shall also build the appropriate culture and assist the corporation in
seeking funding for the projects that ensure achieving the strategies and
vision. Executive shall use his best efforts to cause the Company to remain in
compliance with all rules and regulations of the Securities and Exchange
Commission (“SEC”) and reporting requirements for publicly-traded companies
under the Exchange Act of 1934 (as amended, the “Exchange Act”). Executive shall
at all times comply, and endeavor to cause the Company to comply, with the
then-current good corporate governance standards and practices as prescribed by
the SEC, any exchange on which the Company’s capital stock or other securities
may be traded and any other applicable governmental entity, agency or
organization.

 

For $10 and other good and valuable consideration which Executive acknowledges
the receipt and sufficiency of, Executive agrees to (a) devote substantially all
of Executive’s business time, energy and efforts to the business of the Company,
(b) to use Executive’s best efforts and abilities faithfully and diligently to
promote the business interests of the Company and (c) to comply with the other
terms and conditions of this Section 2. For so long as Executive is employed
hereunder, and for a period of twelve (12) months thereafter (the “Non-Compete
Period”), Executive (whether by himself, through his employers or employees or
agents or otherwise, and whether on his own behalf or on behalf of any other
Person) shall not, directly or indirectly, either as an employee, employer,
consultant, agent, investor, principal, partner, stockholder (except as the
holder of less than 1% of the issued and outstanding stock of a publicly held
corporation), own, manage, operate, control, be employed by, act as an officer,
director, agent or consultant for, or be in any other way connected with or
provide services or products to or for, any Person in the business of
manufacturing, selling, creating, renting, aggregating, trading, distributing,
marketing, producing, undertaking, developing, supplying, or otherwise dealing
with or in Restricted Services or Restricted Products in the Restricted Area
(the “Post-Employment Non-Competition Requirement”). For purposes of this
Section 2, the following terms shall have the following meanings:

 

William Kerby Employment Agreement     Page 1 of 13    

 



(i)

“Person” means any individual, corporation, partnership, joint venture, limited
liability company, trust, unincorporated organization or governmental entity.

 

(ii)

“Restricted Area” means (A) any State (in the United States); or (B) country in
which Restricted Products or Restricted Services were actively sold by the
Company.

 

(iii)

“Restricted Products” means (A) offering Alternative Lodging Rental properties
(Vacation Home Rentals) which are distributed on a Business to Business Basis;
and (B) any specialty product the Company commercially sold during the six (6)
months preceding the Termination Date of Executive’s employment hereunder.

 

(iv)

“Restricted Services” means services the Company commercially offered during the
six (6) months preceding the Termination Date of Executive’s employment
hereunder.

 

3. Compensation; Benefits.

 

(a)    

Base Salary. During the Term, Executive shall receive an annual salary (“Base
Salary”) of $400,000.00 to be paid in cash payable in equal semi-monthly
installments. The Compensation Committee (the “Committee”) may approve a higher
Base Salary at any time without requiring an amendment to this Agreement.

 

(b)   

Annual Bonus. Executive will be eligible for an annual bonus as described on
Exhibit A hereof, in the event that the Executive meets the performance criteria
and metrics set forth by the Committee from time-to-time, provided that such
initial criteria and metrics must be determined by the Committee no later than
90 days after the parties have entered into this Agreement.

 

(c)    

Other Bonuses and Changes to Compensation. Executive will be eligible for
additional annual bonuses as determined by the Committee of the Board of
Directors from time-to-time. At least annually, and no later than the 31st day
of August of each year, the Committee shall review the Base Salary, bonus, and
other compensation of Executive based upon performance and other factors deemed
appropriate by the Committee and make such modifications, supplemental bonus
payments, or other incentive awards as it deems necessary and reasonable.

 

(d)   

Stock Payment Option. The Executive will have the option of receiving some or
all of the Base Salary and/or any bonus payable under in cash or in shares of
the Company’s common stock, with the stock portion being based on the higher of
(a) the closing sales price per share on the trading day immediately preceding
the determination by the Executive to accept shares in lieu of cash, if the
shares (for example, if the Executive provides notice of his intent to exercise
the Stock Option on April 10th, the closing sales price per share on April 9th
(assuming it is a trading day) would be the price used for (a)); and (b) the
lowest price at which such issuance will not require shareholder approval under
the exchange where the Company’s common stock is then listed or Nasdaq ((a) or
(b) as applicable, the “Share Price” and the “Stock Option”), provided that the
Executive shall be required to provide the Company at least five business days
prior written notice if he desires to exercise the Stock Option as to any
payment of compensation due hereunder, unless such time period is waived by the
Company. The issuance of the shares described above shall be, where applicable,
subject to the approval of the exchange where the Company’s common stock is then
listed or Nasdaq, and where applicable, shareholder approval, and in the sole
discretion of the Board of Directors, may be issued under, or outside of, a
shareholder approved stock plan.

 

 

 

William Kerby Employment Agreement     Page 2 of 13    

 

 

(e)    

Sign on Bonus Shares. In recognition of past services and accomplishments the
Executive shall receive 25,000 shares of restricted common stock of the Company
which will be earned in full and payable in full upon execution of this
Agreement.

 

(f)     

Paid Time Off. Executive will be entitled to four (4) weeks annually of paid
time off (“PTO”) during the Term, not including statutory holidays, which accrue
and do not expire. Unused PTO days shall at the executives option either be i)
rolled-over and accumulate for future use or ii) will be due and at the end of
each calendar year or iii) payable immediately upon either termination at the
salary rate in effect at termination. Other than the use of PTO days for illness
or personal emergencies, PTO days must be pre-approved by an officer or director
of the Company. Executive will be entitled to an additional week of PTO every
two-year anniversary of the Effective Date, up to a maximum of eight (8).

 

(g)   

Reimbursement for Expenses. So long as this Agreement is in effect, the Company
shall reimburse Executive for all reasonable, out-of-pocket business expenses
incurred in the performance of his duties hereunder consistent with the
Company’s policies and procedures, in effect from time to time, with respect to
travel, entertainment, communications, technology/equipment, cell phone,
continuing education requirements and other business expenses customarily
reimbursed to senior Executives of the Company in connection with the
performance of their duties on behalf of the Company.

 

(h)   

Other Benefits. In addition to the Base Salary, bonus and other compensation
described in this Section 3, Executive shall be entitled to receive any fringe
benefits (subsidized in full by Company) including, but not limited to, family
coverage for health/medical/dental/vision, Executive life and disability
insurance, as well as 401 (k) Savings and Retirement Plan which Company now, or
in the future, pays or subsidizes for any of its professional/technical or
management employees, or employees in the same class as Executive. In addition,
as additional consideration payable to Executive, the Executive shall receive a
car allowance of $1,500 per month during the Term.

 

(i)     

Other Remuneration. It is understood that the Executive has entered into
numerous personal guarantees with the Airline Reporting Commission, sellers of
travel, merchant providers, financial institutions, associations and service
providers. The Company recognizes that these guarantees are being done
exclusively for the benefit of the Company and that the Company is responsible
for fully indemnifying the Executive and/or the Executive’s spouse for such
guarantees. For as long as the Executive is employed by the Company and is
willing to continue to support the Company he will receive a $2,000 per month
guarantee fee for so long as this Agreement and the guarantees remain in place.
In the event the Executive resigns for Good Reason, or his employment is
terminated by the Company than the Company will immediately eliminate any and
all guarantees failing which, for each month the guarantees remain in place, the
monthly guarantee fee will rise to $10,000 per month after thirty (30) days, in
the event the Company is unable to assume the guarantees in such thirty (30) day
period, which fee shall terminate upon the Company assuming or terminating such
guarantees of Executive.

 

4. Termination.

 

(a)

Death. The Term and Executive’s employment hereunder shall terminate upon
Executive’s death.

 

(b)

Disability. In the event Executive incurs a Disability for a period exceeding
one hundred twenty (120) days out of one hundred eighty (180) days, the Company
may, at its election, terminate the Term and Executive’s employment by giving
Executive a notice of termination as provided in Section 4(e). The term
“Disability” as used in this Agreement shall mean the inability of Executive to
substantially perform his duties under this Agreement, as a result of a physical
or mental illness or personal injury he has incurred, as determined by an
independent physician selected with the approval of the Company and Executive or
his personal representative.

 

(c)

Cause. The Company may terminate this Agreement and discharge Executive for
Cause by giving Executive a notice of termination as provided in Section 4(e).
“Cause” shall mean:

 

 

William Kerby Employment Agreement     Page 3 of 13    

 

 

(i)

Executive’s gross and willful misappropriation or theft of the Company’s or any
of its subsidiary’s funds or property; or

 

(ii)

Executive’s conviction of, or plea of guilty or nolo contendere to, any felony
or crime involving dishonesty or moral turpitude; or

 

(iii)

Executive materially breaches any obligation, duty, covenant or agreement under
this Agreement, which breach is not cured or corrected within thirty (30) days
of written notice thereof from the Company (except for breaches of Section 8 or
Section 2 of this Agreement, which cannot be cured and for which the Company
need not give any opportunity to cure); or

 

(iv)

Executive commits any act of fraud.

 

(d)

Good Reason. Executive may terminate his employment and the Term at any time for
Good Reason by giving written notice as provided in Section 4(e), which shall
set forth in reasonable detail the facts and circumstances constituting Good
Reason. “Good Reason” shall mean the occurrence of any of the following during
the Term:

 

(i)

without the consent of Executive, the Company materially reduces Executive’s
title, duties or responsibilities under Section 2 without the same being
corrected within ten (10) days after being given written notice thereof;

 

(ii)

the Company fails to pay any regular semi-monthly installment of Base Salary to
Executive and such failure to pay continues for a period of more than thirty
(30) days;

 

(iii)

the Company breaches Section 9 without the same being corrected within thirty
(30) days after being given written notice thereof; or

 

(iv)

the refusal to assume this Agreement by any successor or assign of the Company
as provided in Section 9.

 

(e)

Notice of Termination. Any termination of this Agreement by the Company (other
than for Cause under Section 4(c) or by Executive shall be communicated in
writing to the other party at least thirty (30) days before the date on which
such termination is proposed to take effect. Any termination of this Agreement
by the Company for Cause under Section 4(c) shall be communicated in writing to
the Executive and such termination shall be effective immediately upon such
notice. With respect to any termination of this Agreement by the Company for
Cause or by the Executive for Good Reason, such notice shall set forth in detail
the facts and circumstances alleged to provide a basis for such termination.

 

(f)

Return of Property. Upon termination of Executive’s employment hereunder, or on
demand by the Company during the Term of this Agreement, Executive will
immediately deliver to the Company, and will not keep in his possession,
recreate or deliver to anyone else; any and all Company property, as well as all
devices and equipment belonging to the Company (including computers, handheld
electronic devices, telephone equipment, and other electronic devices), Company
credit cards, records, data, notes, notebooks, reports, files, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
photographs, charts, all documents and property, and reproductions of any of the
aforementioned items that were developed by Executive pursuant to his employment
with the Company, obtained by Executive in connection with his employment with
the Company, or otherwise belonging to the Company, its successors or assigns,
including, without limitation, those records maintained pursuant to this
Agreement.

 

(g)

Date of Termination. The date that this Agreement is terminated pursuant to its
terms is defined as the “Termination Date”.

 

 

 

William Kerby Employment Agreement     Page 4 of 13    

 

 

(h)

Director Resignation. In the event Executive is terminated or resigns for any
reason as an officer of the Company under this Agreement, Executive agrees to
resign, effective the same date, from any office or directorship held with the
Company or any of its subsidiaries or affiliate companies.

 

5. Payments Upon Termination.

 

(a)

Death or Disability. If Executive’s employment shall be terminated by reason of
death or Disability, the Company shall pay Executive’s estate or Executive the
portion of the Base Salary which would have been payable to Executive through
the date his employment is terminated; plus, any other amounts earned, accrued
or owing as of the date of death or Disability of Executive but not yet paid to
Executive under Section 3. In the event of the death or Disability of the
Executive, then any payment due under this Section 5(a) shall be made to
Executive’s estate, heirs, executors, administrators, or personal or legal
representatives, as the case may be.

 

(b)

Cause and Voluntary Termination. If Executive’s employment shall be terminated
for Cause or the Executive terminates his employment (other than for Good
Reason, death or Disability), then without waiving any rights or remedies by
reason thereof:

 

(i)

the Company shall pay Executive his Base Salary and all amounts actually earned,
accrued or owing as of the date of termination but not yet paid to Executive
under Section 3 through the date of termination;

 

(ii)

except as otherwise provided in this subsection (b), the Company shall have no
further obligations to Executive under this Agreement; and

 

(iii)

the Non-Compete Period shall apply.

 

(c)

Other Than Cause. If Executive’s employment is terminated (i) by the Company
(other than as a result of death, Disability or Cause as specified in Section
5(a) or (b) above) or (ii) is terminated by Executive for Good Reason
(collectively, (i) and (ii), “Other than Cause”), or if Executive’s employment
is terminated Other than Cause within 6 months before or 24 months following the
occurrence of a Change of Control (as defined in Section 6 below)(provided that
Executive shall only receive compensation one-time under this Section 5(c)),
Executive shall be entitled to the following:

 

(i)

a lump sum payment in an amount equal to twelve (12) months of Base Salary at
the then current rate.

 

(ii)

all amounts earned, accrued or owing through the date his employment is
terminated but not yet paid to Executive under the terms of this Agreement.

 

(iii)

continued participation in all employee benefit plans, programs or arrangements
available to the Company executives in which Executive was participating on the
date of termination (or at the option of the Company, reimbursement of COBRA
insurance premiums for substantially similar coverage as the Company’s plans)
until the earliest of:

 

(a )

twelve (12) months after the date of Executive’s termination of employment;

(b)

the date this Agreement would have expired but for the occurrence of the date of
termination; or

(c)



the date, or dates, the Executive receives coverage and benefits under the
plans, programs and arrangements of a subsequent employer (such coverages and
benefits to be determined on a coverage-by-coverage, or benefit-by-benefit,
basis); provided that if Executive is precluded from continuing his
participation in any employee benefit plan, program or arrangement as provided
in this clause (iii), the Company shall provide him with similar benefits
provided under the plan, program or arrangement in which he is unable to
participate for the period specified in this clause (iii).

 

 

 

William Kerby Employment Agreement     Page 5 of 13    

 

 

The payment of the lump sum amount under Section 5(c)(i) shall be made on or
before the earlier of the date ending on the expiration of three months
following the date determination of Executive’s employment or the death of the
Executive (if applicable). To the extent any payment under Section 5(c)(i) is
deferred compensation within the meaning of Section 409A of the Internal Revenue
Code of 1986, as amended, and the Treasury Regulations promulgated thereunder,
then such payment shall be made on or before the earlier of the date ending on
the expiration of six months following the date of termination of Executive’s
employment or the death of the Executive. In the event of the death or
Disability of the Executive, then any payment due under this Section 5(c) shall
be made to Executive’s estate, heirs, executors, administrators, or personal or
legal representatives, as the case may be.

 

Additionally, the Non-Compete Period shall not apply.

 

(d)

Required Release. In order to be eligible to receive the payments set forth in
Section 5(c), the Executive agrees that he will be required to execute and
deliver to the Company a written release in form and substance reasonably
satisfactory to the Company, of any and all claims against the Company and all
directors and officers of the Company with respect to all matters arising out of
Executive’s employment hereunder, or the termination thereof (other than claims
for entitlements under the terms of this Agreement or plans or programs of the
Company in which Executive has accrued a benefit); and Executive must not breach
any of his covenants and agreements which continue following the date of
termination of this Agreement.

 

6. Change of Control.

 



For purposes of this Agreement, a “Change of Control” shall mean the
consummation or occurrence of one or more of the following, without the consent
or approval of Executive:



 

(a)

the acquisition, or series of acquisitions or conversions of debt, warrants,
options or preferred stock, by any individual, entity or group that, in the
aggregate, amount to an equity position in the Company of (i) thirty percent
(30%) or more of the then-outstanding common shares of the Company or (ii) 50%
or more of the then-outstanding voting securities of the Company entitled to
vote (the “Outstanding Company Voting Securities”). However, the following
acquisitions shall not constitute a Change of Control: (A) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any corporation controlled by the Company, (B) any acquisition by
Executive, by any group of persons consisting of relatives within the second
degree of consanguinity or affinity of Executive or by any affiliate of
Executive, or (C) any acquisition by an entity pursuant to a reorganization,
merger or consolidation, unless such reorganization, merger or consolidation
constitutes a Change of Control under clause (b) of this Section 6;

 

(b)

the consummation of a reorganization, merger or consolidation, unless following
such reorganization, merger or consolidation of fifty percent (50%) or more of
the combined voting power of the then-outstanding voting securities of the
entity resulting from such reorganization, merger or consolidation entitled to
vote is then beneficially owned, directly or indirectly, by all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Voting Securities immediately prior to
such reorganization, merger or consolidation;

 

(c)

the (i) approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company or (ii) sale or other disposition (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Company, unless the successor entity existing immediately after such sale
or disposition is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial
owners, respectively, of the Outstanding Company Voting Securities immediately
prior to such sale or disposition; or

 

(d)

the Committee adopts a resolution to the effect that, for purposes hereof, a
Change of Control has occurred.

 

 

 



William Kerby Employment Agreement     Page 6 of 13    

 

 

7. Indemnification.

 

(a)

The Company shall indemnify and hold Executive harmless to the maximum extent
permitted by law against judgments, fines, amounts paid in settlement and
reasonable expenses, including attorneys’ fees incurred by Executive, in
connection with the defense of, or as a result of, any action or proceeding (or
any appeal from any action or proceeding) in which Executive is made or is
threatened to be made a party by reason of the fact that Executive is or was an
officer or director of the Company, regardless of whether such action or
proceeding is one brought by or in the right of the Company, to procure a
judgment in its favor (or other than by or in the right of the Company).

 

(b)

Notwithstanding anything in the Company’s articles of incorporation, the by-laws
or this Agreement to the contrary, if so requested by Executive, the Company
shall advance any and all Expenses (as defined below) to Executive (“Expense
Advance”), within fifteen days following the date of such request and the
receipt of a written undertaking by or on behalf of Executive to repay such
Expense Advance if a judgment or other final adjudication adverse to Executive
(as to which all rights of appeal therefrom have been exhausted or lapsed)
establishes that Executive, with respect to such Claim, is not eligible for
indemnification. “Expenses” shall include attorneys’ fees and all other costs,
charges and expenses paid or incurred in connection with investigating,
defending, being a witness in or participating in (including on appeal), or
preparing to defend, be a witness in or participate in any Claim relating to any
indemnifiable event. A “Claim” shall include any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative or
investigative or other, including without limitation, an action by or in the
right of any other corporation of any type or kind, domestic or foreign, or any
partnership, joint venture, trust, employee benefit plan or other enterprise,
whether predicated on foreign, federal, state or local law and whether formal or
informal.

 

8. Inventions and Restrictive Covenants; Confidentiality.

(a)       

Executive acknowledges that the law provides the Company with protection for its
trade secrets and confidential information. Executive will not disclose,
directly or indirectly, any of the Company's confidential business information
or confidential technical information to anyone without prior written
authorization from the Company's management. Executive will not use any of the
Company's confidential business information or confidential technical
information in any way, either during or after his employment with the Company,
except as required in the course of the employment contemplated by this
Agreement.

 

(b)       

Executive will strictly adhere to any obligations that may be owed to former
employers insofar as Executive’s use or disclosure of their confidential
information is concerned.

 

(c)       

Information will not be deemed part of the confidential information restricted
by this Section 8 if Executive can show that: (i) the information was in
Executive’s possession or within Executive’s knowledge before the Company
disclosed it to Executive; (ii) the information was or became generally known to
those who could take economic advantage of it through no action of Executive;
(iii) Executive obtained the information from a party having the right to
disclose it to Executive without violation of any obligation to the Company, or
(iv) Executive is required to disclose the information pursuant to legal process
(e.g., a subpoena), provided that Executive notifies the Company in writing
immediately upon receiving or becoming aware of the legal process in question.

 

(d)       

All originals and all copies of any drawings, blueprints, manuals, reports,
computer programs or data, notebooks, notes, photographs, and all other
recorded, written, or printed matter relating to research, manufacturing
operations, or business of the Company made or received by Executive during his
employment are the property of the Company. Upon termination of his employment,
Executive will immediately deliver to the Company all property of the Company
which may still be in Executive's possession. Executive will not remove or
assist in removing such property from the Company's premises under any
circumstances, either during his employment or after termination thereof, except
as authorized by the Company's management.

 

 

 



William Kerby Employment Agreement     Page 7 of 13    

 

 

9. Binding Agreement; Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of Executive and
the Company and their respective heirs, legal representatives and permitted
successors and assigns. If the Company shall at any time be merged or
consolidated into or with any other entity, the provisions of this Agreement
shall survive any such transaction and shall be binding on and inure to the
benefit and responsibility of the entity resulting from such merger or
consolidation (and this provision shall apply in the event of any subsequent
merger or consolidation), and the Company upon the occasion of the
above-described transaction, shall include in the appropriate agreements the
obligation that the payments herein agreed to be paid to or for the benefit of
Executive, his beneficiaries or estate, shall be paid.

10. Dispute Resolution.

 

(a)

The parties shall be free to bring all differences of interpretation and
disputes arising under or related to this Agreement to the attention of the
other party at any time without prejudicing their harmonious relationship and
operations hereunder and the offices and facilities of either party shall be
available at all times for the prompt and effective adjustment of any and all
such differences, either by mail, telephone, or personal meeting, under friendly
and courteous circumstances. Notwithstanding the foregoing, any controversy,
claim, or breach arising out of or relating to this Agreement which the parties
are unable to resolve to their mutual satisfaction shall be resolved in
accordance with subparagraph (b) below.

 

(b)       

As a condition precedent to invoking any other dispute resolution procedure
including litigation, the parties shall attempt in good faith first to mediate
such dispute and use their best efforts to reach agreement on the matters in
dispute. Within five business days of the request of either party, the
requesting party shall attempt to employ the services of a third person mutually
acceptable to both parties to conduct such mediation within five business days
of the mediator’s appointment. Unless otherwise agreed upon by the parties
hereto, the parties shall share the cost of the mediator’s fees and expenses
equally. If the parties are unable to agree on such third person, then the
requesting party may submit the matter to the nearest office of the American
Arbitration Association for mediation, only, in accordance with the commercial
mediation rules then prevailing. If, on completion of such mediation, the
parties are still unable to agree upon and settle the dispute, then either party
may initiate litigation. This Agreement contains no arbitration clause. Binding
arbitration may only be used upon the mutual agreement of the parties hereto.

 

(c)

any award or sums due and owing to Executive under the terms of this Agreement
shall be increased by an amount equal to the product of one month of Executive’s
Base Salary in effect immediately prior to the termination of this Agreement,
multiplied by (i) if such award or sums is payable under Section 5(c), then the
number of thirty (30) day periods or part thereof that has elapsed after the
date ending six months after the date of Executive’s termination or separation
or (ii) otherwise, the number of thirty (30) day periods or part thereof that
has elapsed after the date of Executive’s termination.

 

11. Survivorship.

 

The respective rights and obligations of the parties hereunder shall survive any
termination of this Agreement to the extent necessary to the intended
preservation of such rights and obligations and to the extent that any
performance is required following termination of this Agreement. Without
limiting the foregoing, Section 2, 3 and 5 and Sections 7 through 25 shall
expressly survive the termination of this Agreement.

 

12. Nonassignability.

 

Neither this Agreement nor any right or interest hereunder shall be assignable
by Executive, his beneficiaries, dependents or legal representatives without the
Company’s prior written consent; provided, however, that nothing in this Section
12 shall preclude (a) Executive from designating a beneficiary to receive any
benefit payable hereunder upon his death, or (b) the executors, administrators
or other legal representatives of Executive or his estate from assigning any
rights hereunder to the person or persons entitled thereto.

 



 

William Kerby Employment Agreement     Page 8 of 13    

 



13. Amendments to this Agreement.

Except for increases in the Base Salary and other compensation made as provided
in Section 3, this Agreement may not be modified or amended except by an
instrument in writing signed by the Executive and the Company. No change in Base
Salary or other compensation made as provided in Section 3 will operate as an
amendment, cancellation or termination of this Agreement. 

14. Waiver.

 

No term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppels against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived. 

15. Severability.

If, for any reason, any provision of this Agreement is held invalid, illegal or
unenforceable such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement not held so invalid, illegal or
unenforceable, and each such other provision shall, to the full extent
consistent with law, continue in full force and effect. In addition, if any
provision of this Agreement shall be held invalid, illegal or unenforceable in
part, such invalidity, illegality or unenforceability shall in no way affect the
rest of such provision not held so invalid, illegal or unenforceable and the
rest of such provision, together with all other provisions of this Agreement,
shall, to the full extent consistent with law, continue in full force and
effect. If any provision or part thereof shall be held invalid, illegal or
unenforceable, to the fullest extent permitted by law, a provision or part
thereof shall be substituted therefore that is valid, legal and enforceable.

16. Notices. 

Any notice, request, or other communication required or permitted pursuant to
this Agreement shall be in writing and shall be deemed duly given when received
by the party to whom it shall be given or three days after being mailed by
certified, registered, or express mail, postage prepaid, addressed as follows:



 

If to Company:

Compensation Committee

Board of Directors

Monaker Group, Inc.

2893 Executive Park Drive, Suite 201

Weston, Florida 33331



 

If to Executive:

William Kerby

[Address on file]

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt.

 

17. Interpretation; Stock Splits.

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. The headings of Sections are used for
reference purposes only and should be ignored in the interpretation of the
Agreement. All of the stock and warrant amounts and stock and warrant prices set
forth herein shall be equitably adjusted for stock splits, stock dividends and
recapitalizations undertaken by the Company.

 

 

 

William Kerby Employment Agreement     Page 9 of 13    

 

 

18. Governing Law.

 

This Agreement has been executed and delivered in the State of Florida, and its
validity, interpretation, performance and enforcement shall be governed by the
laws of Florida, without giving effect to any principles of conflicts of law.
Further, the parties agree that any such claim or cause of action shall be
brought in the State or Federal courts located in Broward County, Florida.

 

19. Withholding.



All amounts paid pursuant to this Agreement shall be subject to withholding for
taxes (federal, state, local or otherwise) to the extent required by applicable
law.  

20. Counterparts.

 

This Agreement may be executed in counterparts, each of which, when taken
together, shall constitute one original Agreement.

 

21. Legal Counsel.

 

Executive acknowledges and warrants that Executive (A) has been advised that
Executive’s interests may be different from the Company’s interests, (B) has
been afforded a reasonable opportunity to review this Agreement, to understand
its terms and to discuss it with an attorney and/or financial advisor of his
choice and (C) knowingly and voluntarily entered into this Agreement. The
Company and Executive shall each bear their own costs and expenses in connection
with the negotiation and execution of this Agreement.

 

22. Entire Agreement.

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Company and Executive,
except that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of any kind elsewhere provided and not
expressly provided for in this Agreement. 



 

William Kerby Employment Agreement     Page 10 of 13    

 



23. Section 280G Safe Harbor Cap. 

In the event it shall be determined that any payment or distribution or any part
thereof of any type to or for the benefit of Executive whether pursuant to the
Agreement or any other agreement between Executive and the Company, or any
person or entity that acquires ownership or effective control of the Company or
ownership of a substantial portion of the Company’s assets (within the meaning
of Section 280G of the Internal Revenue Code of 1986, as amended, and the
regulations thereunder (the “Code”)) whether paid or payable or distributed or
distributable pursuant to the terms of the Agreement or any other agreement,
(the “Total Payments”), is or will be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then the Total Payments shall be
reduced to the maximum amount that could be paid to Executive without giving
rise to the Excise Tax (the “Safe Harbor Cap”), if the net after-tax payment to
Executive after reducing Executive’s Total Payments to the Safe Harbor Cap is
greater than the net after-tax (including the Excise Tax) payment to Executive
without such reduction. The reduction of the amounts payable hereunder, if
applicable, shall be made by reducing first the payment made pursuant to the
Agreement and then to any other agreement that triggers such Excise Tax, unless
an alternative method of reduction is elected by Executive. All mathematical
determinations, and all determinations as to whether any of the Total Payments
are “parachute payments” (within the meaning of Section 280G of the Code), that
are required to be made under, including determinations as to whether the Total
Payments to Executive shall be reduced to the Safe Harbor Cap and the
assumptions to be utilized in arriving at such determinations, shall be made by
a nationally recognized accounting firm selected by the Company (the “Accounting
Firm”). If the Accounting Firm determines that the Total Payments to Executive
shall be reduced to the Safe Harbor Cap (the “Cutback Payment”) and it is
established pursuant to a final determination of a court or an Internal Revenue
Service (the “IRS”) proceeding which has been finally and conclusively resolved,
that the Cutback Payment is in excess of the limitations provided in this
Section 23 (hereinafter referred to as an “Excess Payment”), such Excess Payment
shall be deemed for all purposes to be an overpayment to Executive made on the
date such Executive received the Excess Payment and Executive shall repay the
Excess Payment to the Company on demand; provided, however, if Executive shall
be required to pay an Excise Tax by reason of receiving such Excess Payment
(regardless of the obligation to repay the Company), Executive shall not be
required to repay the Excess Payment (if Executive has already repaid such
amount, the Company shall refund the amount to the Executive), and the Company
shall pay Executive an amount equal to the difference between the Total Payments
and the Safe Harbor Cap (provided that such amount has previously been repaid by
the Executive or not previously paid by the Company).

 

24. Section 409A and 457A Compliance.  

To the extent applicable, this Agreement is intended to meet the requirements of
Section 409A and 457A of the Code, and shall be interpreted and construed
consistent with that intent. For purposes of this Agreement, each payment under
this Agreement shall be considered a “separate payment” and not as part of a
series of payments for purposes of Section 409A.

 

25. Clawback.  

Notwithstanding any provision in this Agreement to the contrary, any portion of
the payments and benefits provided under this Agreement, as well as any other
payments and benefits which the Executive receives pursuant to a Company plan or
other arrangement, shall be subject to a clawback to the extent necessary to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act or any Securities and Exchange Commission rule.

 

 

[Remainder of page left intentionally blank. Signature page follows.]

  

 

William Kerby Employment Agreement     Page 11 of 13    

 

 

IN WITNESS WHEREOF, Company has caused its duly authorized director to execute
and attest to this Agreement, and Executive has placed his signature hereon,
effective as of the Effective Date.

 

COMPANY:



 



By: /s/ Simon Orange       Simon Orange, Director     Compensation Committee    
Board of Directors     Monaker Group, Inc.        





 

EXECUTIVE:

 



By: /s/ William Kerby     William Kerby        



  

 

 

 

William Kerby Employment Agreement     Page 12 of 13    

 

 

Exhibit A

 

Short Term Incentive Plan

 

●Bonus of up to 50% of base salary in cash or equivalent equity instruments at
the employee’s option, and subject to Nasdaq rules and requirements, and the
terms of the employment agreement.

 

 

Long Term Incentive

 

●Bonus of up to 50% of base salary in cash or equivalent equity instruments at
the employee’s option, and subject to Nasdaq rules and requirements, and the
terms of the employment agreement.

 

 

Approval of all bonuses are subject to approval of the Compensation Committee
and the Board of Directors.

 

 

 



William Kerby Employment Agreement     Page 13 of 13    

 